Citation Nr: 1104432	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posterior subcapsular 
cataracts, secondary to ionizing radiation exposure.

2.  Entitlement to service connection for posterior subcapsular 
cataracts, secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to September 
1949.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

In June 2004, the Veteran was denied service connection for 
cataracts secondary to radiation exposure.  The Veteran did not 
appeal this decision, and it is now final.  

In October 2008, the RO denied the Veteran's request to reopen 
the claim for service connection for cataracts due to radiation 
exposure.  In January 2009, the RO reopened the claim and then 
denied entitlement to service connection on the merits.  

The issue has been recharacterized to more accurately reflect the 
medical evidence and the correct procedural posture of the claim.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The reopened claim for service connection for posterior 
subcapsular cataracts, secondary to ionizing radiation exposure, 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the claim for 
service connection for cataracts due to radiation exposure; the 
Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the final June 2004 rating decision 
is not cumulative and raises a reasonable possibility of 
substantiating the posterior subcapsular cataracts claim.


CONCLUSION OF LAW

New and material evidence has been received since the June 2004 
RO decision and the claim of entitlement to service connection 
for posterior subcapsular cataracts, secondary to ionizing 
radiation, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The service connection claim for posterior subcapsular cataracts 
based on new and material evidence has been considered with 
respect to VA's duty to notify and assist, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that 
new and material evidence has been secured to reopen this claim, 
no conceivable prejudice to the Veteran could result from this 
adjudication, regardless of whether the Veteran has been provided 
the notice and assistance required by law and regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the RO's 
action regarding this issue.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

The Veteran seeks to reopen his service connection claim for 
posterior subcapsular cataracts, secondary to ionizing radiation, 
which was originally denied by the RO in June 2004.

The evidence considered at the time of the original RO decision 
in June 2004 included service treatment records (STRs) and VA 
treatment records from February 2000 through November 2003.  The 
STRs establish that the Veteran had uncorrected distant vision of 
20/22 in both eyes.  There are no complaints of, diagnoses of, or 
treatment for cataracts.  VA treatment records show that the 
Veteran reportedly had cataracts removed in April and May 2003.  
The Veteran submitted a Form 21-4142 for Dr. SGF in September 
2003.  In December 2003, the RO requested treatment records from 
Dr. SGF.  No response was received.

In June 2004, the RO denied the claim for service connection for 
cataracts because it determined that there was no evidence of a 
diagnosis of posterior subcapsular cataracts that manifested six 
months or more after radiation exposure.  The Veteran did not 
file a notice of disagreement and the June 2004 rating decision 
became final.

The Veteran filed a claim to reopen entitlement to service 
connection for cataracts due to radiation exposure in May 2008.

Evidence considered since the June 2004 rating decision consists 
of a February 2009 letter from Dr. SGF, the Veteran's eye doctor, 
and private medical records from the doctor's office showing 
diagnoses of a posterior subcapsular cataract in the left eye and 
a trace posterior subcapsular cataract in the right eye.

The evidence received since the last final RO decision is new, as 
the private treatment records and doctor's letter were not of 
record at the time of the prior determination in June 2004; it is 
also material in that it tends to substantiate the claim for 
service connection.  Specifically, there is a diagnosis of a 
posterior subcapsular cataract in each eye.  Reopening of the 
service connection claim for posterior subcapsular cataracts, 
secondary to ionizing radiation, is warranted.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been received and the claim for 
service connection for posterior subcapsular cataracts, secondary 
to ionizing radiation, is reopened; the appeal is granted to this 
extent only.


REMAND

The Veteran contends that he has developed posterior subcapsular 
cataracts, which he believes are related to his exposure to 
radiation during Operation Crossroads.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112c (West 
2002); 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. § 3.311(b) 
includes a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  38 C.F.R. § 3.311(b) further states that, if 
the veteran has one of the radiogenic diseases, a dose estimate 
should be obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from radiation 
exposure during service.  Third, direct service connection can be 
established for a disorder claimed to be a result of exposure to 
ionizing radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which includes 
the difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994).

In April 1982, the RO requested a radiation dose estimate from 
the Defense Threat Reduction Agency (DTRA) in connection with the 
Veteran's claim for service connection for a skin condition 
secondary to ionizing radiation.  The RO provided information 
regarding the Veteran, including his assigned unit and duties 
during service.  In a letter dated April 1982, the DTRA stated 
that historical records confirmed the Veteran was a participant 
of Operation Crossroads, during which he was exposed to ionizing 
radiation as a result of nuclear weapon testing.  The Veteran was 
found to have sustained a rem gamma dose of .100.  In May 1984, 
the DTRA wrote that a final scientific dose calculation of the 
Veteran's most probable exposure had been made.  The Veteran was 
found to have sustained a rem gamma dose of .220.

The National Research Council (NRC) published a report on May 8, 
2003 that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, used 
methodology to calculate upper-bound doses for both external and 
inhaled exposures which often underestimated exposure and was 
highly uncertain.  See Veterans Benefits Administration Fast 
Letters 03-31, 04-20.  Accordingly, the RO decided to obtain a 
revised dose estimate from the DTRA.    

Instead, the RO requested "verification of the veteran's 
participation in a radiation risk activity" from the DTRA in 
March 2010.  In a letter dated April 2010, the DTRA confirmed 
that the Veteran participated in Operation Crossroads.  The DTRA 
correctly noted that posterior subcapsular cataracts are not a 
presumptive illness under 38 C.F.R. 3.309.  

However, service connection may be established for posterior 
subcapsular cataracts due to exposure to ionizing radiation if 
manifested six months or more after exposure.  38 C.F.R. § 
3.311(b) (2010).  A February 2009 letter from Dr. SGF states that 
the Veteran was diagnosed with a posterior subcapsular cataract 
in the left eye, and a trace posterior subcapsular cataract in 
the right eye.  Private treatment records from 2003 confirm these 
diagnoses.  

In light of the fact that the Veteran has a radiogenic disease 
and was exposed to ionizing radiation as a result of his 
participation in Operation Crossroads, the VA must obtain a 
revised dosage estimate from the DTRA and submit the claim for an 
opinion from the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Obtain an updated radiation exposure dose 
estimate from DTRA for the Veteran.

2.	After obtaining a reconstructed dose 
estimate, refer the claim to the Under 
Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311(c).

The Veteran and his representative should 
be informed of the findings/determination 
of the Under Secretary for Benefits and 
they should be provided copies of any 
reports, medical opinions, and 
determinations made in connection with 
this referral.

3.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


